

Exhibit 10.3


 
FORM OF SENIOR EXECUTIVE OFFICER AGREEMENT
 
[PEAPACK-GLADSTONE FINANCIAL CORPORATION
LETTERHEAD]
 
January ___, 2009
 
[Officer Name]
Peapack-Gladstone Financial Corporation
158 Route 206 North
P.O. Box 178
Gladstone, NJ    07934
 
Dear [Officer Name],
 
As you know, Peapack-Gladstone Financial Corporation (the “Company,” as further
defined below) has entered into a Securities Purchase Agreement, dated January
9, 2009 (the “Participation Agreement”), with the United States Department of
Treasury (“Treasury”) that provides for the Company’s participation in the
Treasury’s TARP Capital Purchase Program (“CPP”).
 
For the Company to participate in the CPP, and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation
arrangements.  To comply with these requirements, and in consideration of the
benefits that you will receive as a result of the Company’s participation in the
CPP, you agree as follows:
 
(1)                No Golden Parachute Payments.  The Company is prohibiting any
golden parachute payments to you during any “CPP Covered Period”.  A “CPP
Covered Period” is any period during which (A) you are a senior executive
officer of the Company, and (B) Treasury holds an equity or debt position
acquired from the Company in the CPP.
 
(2)                Recovery of Bonus and Incentive Compensation.  Any bonus
and/or incentive compensation paid to you during a CPP Covered Period is subject
to recovery or “clawback” by the Company if the payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria.
 

 
 

--------------------------------------------------------------------------------

 

(3)                Compensation Program Amendments.  Each of the Company’s
compensation, bonus, incentive and other benefit plans, arrangements and
agreements (including, but not limited to, golden parachute, severance and
employment agreements) (collectively, “Benefit Plans”) with respect to you is
hereby amended (notwithstanding any contrary language within such Benefit Plans)
to the extent necessary to give effect to provisions (1) and (2) above.
 
In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company.  To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company hereby agree to execute such additional documents as the Company deems
necessary to effect such revisions.
 
(4)                Definitions and Interpretation. This letter shall be
interpreted as follows:
 
“Senior executive officer” means the Company’s “senior executive officers” as
defined in Subsection 111(b)(3) of EESA.
 
“Golden parachute payment” has the same meaning as in Subsection 111(b)(2)(C) of
EESA.
 
“EESA” means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation that has been issued and is in effect as of the “Closing
Date,” as defined in the Participation Agreement.
 
The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date).  You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.
 
The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).
 
Provisions (1) and (2) of this letter are intended to, and will be interpreted,
administered and construed to comply with Section 111 of EESA and, to the
maximum extent consistent with the preceding, to permit operation
 

 
2

--------------------------------------------------------------------------------

 

of the Benefit Plans in accordance with their terms before giving effect to this
letter.
 
This agreement will be governed by the laws of the State of New Jersey, except
to the extent that federal law controls.
 
The Company’s Board of Directors appreciates the concessions you are making and
looks forward to your continued leadership.
 
Very truly yours,
 
Peapack-Gladstone Financial Corporation
       
By:
 
Name:
 
Title:
 

 
Intending to be legally bound, I hereby
agree with, acknowledge the sufficiency
of consideration for, and accept the foregoing terms.
 
_________________________________
[Officer Name]
Dated:    January ___, 2009


 
3
 
 
 